DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 6,315,079 to Berends et al.
Regarding claims 1, 7 and 8, Berends et al. discloses an aircraft cargo handling system, comprising: a first cargo handling robot (1); and a second cargo handling robot (1), wherein the first cargo handling robot and the second cargo handling robot are configured to simultaneously couple to a common cargo unit (4) to transport the cargo unit from a first position on a cargo deck (not numbered, but shown in fig. 1; Note: the surface the robots seat on is the cargo deck) to a different second position on the cargo deck (col. 3, lines 4-5), the first cargo handling robot and the second cargo handling robot configured to move in two different dimensions about the cargo deck in response to receiving instructions from a control module (col. 3, lines 5-24) to move the cargo unit from the first position to the second position.
Regarding claims 2, 3 and 11, Berends et al. discloses the aircraft cargo handling system of claim 1, wherein the first cargo handling robot comprises an attachment mechanism (7) and a movement mechanism (12 and 13) and the second cargo handling robot comprises an attachment mechanism (7) and a movement mechanism (12 and 13).
Regarding claim 4, Berends et al. discloses the aircraft cargo handling system of claim 2, wherein the attachment mechanism comprises one of an electrically, pneumatically, or hydraulically (10) powered clamp, piston, screw.
Regarding claim 5, Berends et al. discloses the aircraft cargo handling system of claim 2, wherein the attachment mechanisms comprise one of an active attachment mechanism (10) or passive attachment mechanism.
Regarding claim 12, Berends et al. discloses the cargo handling robot of claim 11, wherein the movement mechanism and attachment mechanisms are powered by an internal battery or by an external power source (col. 4, lines 45-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al.
	Regarding claims 17-21, the recited method steps for moving a cargo unit is considered to be obvious to Berends et al., since Berends et al. discloses all of the structural limitations in the claims as discussed above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have performed the claimed method by the apparatus of Berends et al. for the purpose of providing an efficient means of moving a bus from one place to another.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al. in view of patent no. 10,059,450 to Levron
Regarding claim 6, Berends et al. discloses the claimed invention except for the deck material and a plurality of rollers.
Levron discloses that it is known to have a deck (D) and plurality or rollers (150) in a cargo handling system.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Berends et al. with the teachings of Levron by adding the apparatus with the wheels with a reasonable expectation of success for the purpose of providing additional means for moving cargo.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cargo deck from composite material for the purpose of providing durability and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al. in view of patent no. 4,887,016 to Malick.  
Regarding claims 9, 15 and 16, Berends et al. discloses the claimed invention except for the sensing agent having a sensing module, computing module and communication module.  
Malick discloses that it is known to have a sensing agent (col. 3, lines 60-66 and col. 4, lines 29-38) having a sensing module (47), computing module (col. 3, lines 60-66 and col. 4, lines 29-38) and communication module (col. 3, lines 60-66 and col. 4, lines 29-38) in a portable robot.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Berends et al. with the teachings of Malick by adding the sensing agent and sensing module, computing module and communication module with a reasonable amount of success for the purpose of providing an efficient means of locating a cargo unit. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al. in view of patent no. 4,768,914 to Sing
	Regarding claim 14, Berends et al. discloses the claimed invention except for the motor having a gear box.
	Sing discloses that it is known to have motor (120) with a gear box (130) configured to drive wheels (60) in a vehicle storage system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have replaced Berends et al.’ motor with a motor with a gearbox as taught by Sing with a reasonable expectation of success for the purpose of providing an efficient means to retrieve cargo containers as stated by Sing in col. 1, lines 8-15. 
 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.  Applicant argues Berends fails to meet the limitation of being able to move in two dimensions.  The examiner disagrees for reasons provided in the prior art mapped rejection of claim 1, where the two dimensional movement is identified.  Next, applicant argues the examiner fails to provide a proper rationale statement for the 103 rejection of claim 17.  The examiner disagrees and is of the opinion that the rationale statement in claim 17 is a suitable statement as listed in paragraph (D) of applicant’s arguments.     

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                
Wbj.  

/RONALD P JARRETT/Primary Examiner, Art Unit 3652